The opinion of the court was delivered by
Beasley, Chief Justice.
The statute entitled “An act to make certain roads, constructed by commissioners under the authority of the legislature, county roads, and to provide for the payment of the expenses of constructing by the county, and for the mode of maintaining and repairing the same” (Pamph. L. 1883, p. 225), is the foundation of the suit, and as we think that this act is applicable to the county of Hudson alone, and can never be applied in any other locality, and is therefore plainly unconstitutional, the judgment in this case must be reversed.
For affirmance — None.
For reversal — The Chief Justice, Depue, Dixon, Magie, Parker, Reed, Scudder, Van Syckel, Brown, Clement, Cole, Whitaker. 12.